                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY




   DEREK SCHAFFER,                   1:18-cv-08842-NLH-AMD
   and CARL DIANTONIO,

                                     MEMORANDUM
               Plaintiffs,           OPINION & ORDER

        v.

   HOME MORTGAGE CORPORATION,
   DONALD E. SISSON, and PNC
   BANK,

               Defendants.

   DONALD E. SISSON,

               Counter-Claimant,

        v.

   DEREK SCHAFFER and CARL
   DIANTONIO,

               Counter-Defendants.


APPEARANCES:

DANIEL HENRY MARIANI
MATTHEW R. MCCRINK
MCCRINK, KEHLER & MCCRINK
475 ROUTE 73 NORTH
WEST BERLIN, NJ 08091

     On behalf of Plaintiffs/Counter-Defendants

DONALD E. SISSON
175 ACTION DRIVE
FAYETTEVILLE, GA 30215

     Defendant/counter-claimant appearing pro se
JAMES A. KASSIS
SCHENCK, PRICE, SMITH, & KING, LLP
220 PARK AVENUE
PO BOX 0991
FLORHAM PARK, NJ 07932-0991

     On behalf of Defendant PNC Bank

HILLMAN, District Judge

     WHEREAS, this matter concerns claims by Plaintiffs that

Defendants conspired to steal or convert Plaintiffs’ funds

deposited in an escrow account at PNC Bank intended as a good

faith deposit for Plaintiffs’ purchase of Home Mortgage

Corporation; and

     WHEREAS, currently pending before the Court is Plaintiffs’

motion for leave to file a third amended complaint (Docket No.

68); and

     WHEREAS, Defendant PNC Bank has filed a letter stating that

it does not oppose Plaintiffs’ motion (Docket No. 71); and

     WHEREAS, Defendant Donald Sisson, who is appearing pro se,

filed an answer to Plaintiffs’ proposed third amended complaint

(Docket No. 72); and

     WHEREAS, amendments to pleadings are governed by Federal

Civil Procedure Rule 15, which provides that the Court “should

freely give leave when justice so requires,” Fed. R. Civ. P.

15(a)(2), and an amendment must be permitted in the absence of

undue delay, bad faith, dilatory motive, unfair prejudice, or

futility of amendment.    Grayson v. Mayview State Hosp., 293 F.3d

                                  2
103, 108 (3d Cir. 2002) (citing Foman v. Davis, 371 U.S. 178,

182 (1962)); and

     WHEREAS, the Court finds no reason to not grant Plaintiffs’

motion to file a third amended complaint; 1 and

     WHEREAS, also pending before the Court is Sisson’s motion

(1) to dismiss Plaintiffs’ claims against him because Plaintiffs

have “not proven any of the allegations contained in any of

previous or current complaints filed under this Civil Action,”

(2) award judgment in his favor on those claims, and (3) award

him damages on his counterclaims (Docket No. 73, “MOTION TO

DISMISS DEFENDANT DONALD E SISSON AND AWARD DAMAGES”); and

     WHEREAS, as the Court noted in consideration of prior

motions to dismiss filed by Sisson regarding the previous

versions of the complaint:

     Sisson filed an answer to Plaintiff’s original complaint
     and asserted a counterclaim. (Docket No. 5.) After
     Plaintiffs filed their first amended complaint and their
     second amended complaint, Sisson filed two motions to
     dismiss. (Docket No. 16, 17.) Sisson’s motions contest the
     substance of Plaintiffs’ allegations and relate his version
     of what occurred. In that way, Sisson’s motions are more
     akin to summary judgment motions pursuant to Fed. R. Civ.
     P. 56, rather than motions to dismiss pursuant to Fed. R.
     Civ. P. 12. See Fed. R. Civ. P. 12(d) (“If, on a motion

1 Plaintiffs’ proposed third amended complaint has modified the
parties. Plaintiffs are no longer proceeding on behalf of Home
Mortgage Corporation, and defendants Joel S. Ardgetti, Esq.,
Larry Warner, and Robin Holland are no longer named as
defendants. Defendant Marvin J. Zagoria is named a defendant in
the proposed third amended complaint, but since Plaintiffs filed
their motion, they have voluntarily dismissed their claims
against him. (Docket No. 77.)
                                3
     under Rule 12(b)(6) or 12(c), matters outside the pleadings
     are presented to and not excluded by the court, the motion
     must be treated as one for summary judgment under Rule
     56.”). The Court, however, will not convert Sisson’s
     motion into one for summary judgment because it is too
     early in the case to resolve any disputed facts. See
     Petcove v. Public Service Electric & Gas, 2019 WL 137652,
     at *3 (D.N.J. 2019) (quoting Kurdyla v. Pinkerton Sec., 197
     F.R.D. 128, 131 (D.N.J. 2000)) (“A court should not convert
     a motion . . . when little or no discovery has occurred.”).

(Docket No. 57 at 7 n.4.); and

     WHEREAS, the Court finds that the same analysis applies to

Sisson’s current motion to dismiss; and

     WHEREAS, with regard to Sisson’s filing of his answer and

counterclaim to Plaintiffs’ proposed third amended complaint

directly after Plaintiffs filed their motion for leave to file a

third amended complaint, rather than waiting until after

Plaintiffs’ third amended complaint was approved by the Court,

because of Sisson’s pro se status, the Court will deem Sisson’s

answer to the proposed third amended complaint to be a timely

filed response to Plaintiffs’ third amended complaint, including

his counterclaim; 2

     THEREFORE,

     IT IS on this    22nd    day of   October   , 2019

     ORDERED that the First MOTION for Leave to File Amended

Complaint by CARL DIANTONIO, DEREK SCHAFFER [68] be, and the


2 The Court will deem today’s date to be the filing date of
Sisson’s counterclaims so that the counter-defendants may
respond accordingly.
                                 4
same hereby is, GRANTED; and it is further

     ORDERED that the MOTION to Dismiss by DONALD E. SISSON [73]

be, and the same hereby is, DENIED WITHOUT PREJUDICE.



                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                5
